ICJ_001_CorfuChannel_GBR_ALB_1947-12-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

1947.
Le ro décembre.

Rôle général ANNÉE 1947

n° 2.

Ordonnance du 10 décembre 1947.

AFFAIRE DU DÉTROIT
DE CORFOU

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour,
Vu l’article 62 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, datée du 22 mai 1947 et enregistrée au Greffe
de la Cour le même jour, introduisant une instance au nom du
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord contre le Gouvernement de la République populaire
d’Albanie concernant les incidents survenus dans le détroit de
Corfou ;

Vu Ja réponse du Gouvernement d’Albanie, datée du 21 juillet
1947 et enregistrée au Grefie de la Cour le 23 juillet ;

Vu l'ordonnance, rendue par le Président le 3x juillet 1947,
fixant les délais pour la présentation du Mémoire par le Gouver-
nement du Royaume-Uni et du Contre-Mémoire par le Gouver-
nement d’Albanie ;

Vu le Mémoire déposé par le Gouvernement du Royaume-Uni
dans le délai fixé ;

Considérant que, le 9 décembre 1947, c'est-à-dire dans le délai
fixé pour le dépôt du Contre-Mémoire, le Gouvernement d’Albanie
a présenté une pièce intitulée « Exception préliminaire », datée
du ze décembre 1947 ;

Considérant que, de ce fait, aux termes de l’article 62, para-
graphe 3, du Règlement de la Cour, la procédure sur le fond est

7
8 AFFAIRE DU DÉTROIT DE CORFOU

suspendue et que la Partie contre laquelle l’exception est introduite
peut présenter, dans un délai à fixer par la Cour ou, si elle ne siège
pas, par le Président, un exposé écrit concernant ses observations
et conclusions ;

Le Président de la Cour, celle-ci ne siégeant pas,

fixe au mardi 20 janvier 1948 la date à laquelle expire le délai
dans lequel le Gouvernement du Royaume-Uni pourra présenter
un exposé écrit contenant ses observations et conclusions sur les
exceptions soulevées par le Gouvernement d’Albanie.

Fait en français et en anglais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix décembre mil neuf cent qua-
rante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respecti-
vement au Gouvernement d’Albanie et au Gouvernement du
Royaume-Uni.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) E. HAMBRO.
